                                               Case 2:19-cv-04821-MWF-KS Document 44 Filed 11/15/19 Page 1 of 3 Page ID #:445

                                                   Yana A. Hart, Esq. (SBN: 306499)
                                               1
                                                   yana@kazlg.com
                                               2   Kazerouni Law Group, APC
                                                   2221 Camino Del Rio South, Suite 101
                                               3   San Diego, CA 92108
                                               4   Telephone: (619) 233-7770
                                                   Fax: (619) 297-1022
                                               5
                                               6   Attorneys for Plaintiffs
                                                   Richard Dalton, Arthur Catalano,
                                               7   Matthew Fernandes, Andre Joseph,
                                                   Alexander Alonso, and Randolph
                                               8
                                                   Jones
                                               9
                                              10                        IN THE UNITED STATES DISTRICT COURT
                                              11                            CENTRAL DISTRICT OF CALIFORNIA
                                              12
KAZEROUNI LAW GROUP




                                              13    Richard Dalton, Arthur Catalano,                       Case No.: 2:19-cv-04821-MWF-KS
                      San Diego, California




                                                    Matthew Fernandes, Andre Joseph,
                                              14    Alexander Alonso, and Randolph                         STIPULATION FOR DISMISSAL
                                              15    Jones, individually and on behalf of                   OF DEFENDANTS
                                                    others similarly situated,                             NBCUNIVERSAL MEDIA, LLC,
                                              16                                                           CBS STUDIOS, INC. AND
                                                                                     Plaintiffs,           PLAINTIFF RICHARD DALTON,
                                              17
                                                                                                           ONLY, WITHOUT PREJUDICE
                                              18    v.                                                     PURSUANT TO F.R.C.P. 41(A)(1)
                                                                                                           (II)
                                              19    Anovos Productions, LLC; Disney
                                              20    Lucasfilm Ltd.; NBCUniversal                           HON. MICHAEL W. FITZGERALD
                                                    Media, LLC; and CBS Studios,
                                              21    Inc.,
                                              22
                                                                                     Defendants.
                                              23
                                              24
                                              25
                                              26
                                              27   ///
                                              28   ///
                                                    ______________________________________________________________________________________________________
                                                         STIPULATION FOR DISMISSAL                  - 1 of 3 -                 2:19-cv-04821-MWF-KS
                                               Case 2:19-cv-04821-MWF-KS Document 44 Filed 11/15/19 Page 2 of 3 Page ID #:446


                                               1           Plaintiffs, RICHARD DALTON, ARTHUR CATALANO, MATTHEW
                                               2   FERNANDES, ANDRE JOSEPH, ALEXANDER ALONSO and RANDOLPH
                                               3   JONES, (hereinafter “Plaintiffs”) and Defendants ANOVOS PRODUCTIONS,

                                               4   LLC, DISNEY LUCASFILM LTD., NBCUNIVERSAL MEDIA, LLC, and CBS

                                               5   STUDIOS, INC. (hereinafter “Defendants”) (all jointly hereinafter referred to as

                                               6   “the Parties”) hereby stipulate to the following pursuant to Fed. R. Civ. P 41(a)(1)
                                                   (ii):
                                               7
                                                           (1)    Dismissal of Defendants NBCUniversal Media, LLC and CBS
                                               8
                                                   Studios, Inc. by Plaintiffs without prejudice; and
                                               9
                                                           (2)    Dismissal by Plaintiff Richard Dalton only against all Defendants
                                              10
                                                   without prejudice.
                                              11
                                                           WHEREFORE, the Parties respectfully request that this court dismiss
                                              12
KAZEROUNI LAW GROUP




                                                   Defendants NBCUniversal Media, LLC and CBS Studios, Inc. from this action
                                              13
                      San Diego, California




                                                   without prejudice, and dismiss Plaintiff Richard Dalton’s claims against all
                                              14
                                                   Defendants from the above-entitled action without prejudice.
                                              15
                                              16   Dated: November 14, 2019                              KAZEROUNI LAW GROUP, APC
                                              17
                                              18                                                         By: s/ Yana A. Hart
                                              19                                                             Yana Hart, Esq.
                                                                                                              Attorney for Plaintiffs
                                              20
                                                   Dated: November 14, 2019                              ROME & ASSOCIATES, APC
                                              21
                                              22
                                                                                                         By: s/ Sridavi Ganesan
                                              23                                                             Sridavi Ganesan, Esq.
                                              24                                                              Attorney for Defendants

                                              25
                                              26
                                              27   ///
                                              28   ///
                                                    ______________________________________________________________________________________________________
                                                      STIPULATION FOR DISMISSAL                    - 2 of 3 -                     2:19-cv-04821-MWF-KS
 Case 2:19-cv-04821-MWF-KS Document 44 Filed 11/15/19 Page 3 of 3 Page ID #:447


 1                                       Signature Certification
 2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3   Policies and Procedures Manual, I hereby certify that the content of this document

 4   is acceptable to Sridavi Ganesan, counsel for the Defendants, and that I have

 5   obtained her authorization to affix her electronic signature to this document.

 6
     Dated: November 14, 2019                               KAZEROUNI LAW GROUP, APC
 7
 8
                                                           By: s/ Yana A. Hart
 9                                                             Yana Hart, Esq.
                                                                Attorney for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ______________________________________________________________________________________________________
       STIPULATION FOR DISMISSAL                      - 3 of 3 -                 2:19-cv-04821-MWF-KS
